DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on November 17, 2020.  In virtue of this amendment:
Claims 4 and 14-15 are cancelled; and thus,
Claims 1-3, 5-13 and 16 are now pending in the instant application.
Allowable Subject Matter
Claims 1-3, 5-13 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A driver of an array of current-driven light emitting diodes (LEDs), comprising … “the monitoring arrangement comprising a plurality of window comparators, and wherein the cathode of each current-driven LED is also connected to an input of a window comparator, and wherein the window comparator is realized to generate a high comparator output when the LED cathode voltage is lower than a first input voltage defining a lower bound of the voltage headroom and to generate a low comparator output when that LED cathode voltage is higher than a second input voltage defining an upper bound of the voltage headroom, and wherein the feedback signal comprises bundled comparators outputs”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2-3, 5-13 and 16 are allowed as being dependent on claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lai et al. – US 2016/0044759
Prior art Tseng – US 2012/0086357
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 24, 2021